t c memo united_states tax_court donna c clevenger petitioner v commissioner of internal revenue respondent docket no filed date donna c clevenger pro_se richard a rappazzo for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction petitioner contends that this court lacks jurisdiction because the notice_of_deficiency mailed to her by respondent was not sent to her last_known_address within the meaning of sec_6212 respondent's position is that this court lacks jurisdiction because petitioner failed to file a timely petition within the time prescribed in sec_6213 or sec_7502 background respondent determined deficiencies in petitioner's federal income taxes for the taxable years and and additions to tax as follows year deficiency addition_to_tax sec_6653 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number the evidence in this case consists of a stipulation of facts with attached exhibits incorporated herein by reference and oral testimony presented at the hearing on the parties' cross- motions respondent's notice_of_deficiency is dated date the petition in this case was filed on date that is big_number days or approximately years after the mailing of the notice_of_deficiency petitioner resided in peoria arizona when her petition was filed petitioner filed an amended petition pertaining to those same years through on date respondent's notice_of_deficiency was sent to petitioner by certified mail addressed as follows donna clevenger bell avenue lakeview california hereafter the bell avenue address respondent asserts that this address was on petitioner's last filed tax_return the property located at the bell avenue address consisted of a mobile home that was owned by petitioner and her husband and was situated on acres of land petitioner resided with her husband coy a clevenger at all times at issue and until his death in petitioner's last filed return prior to the issuance of the statutory_notice_of_deficiency was the return filed jointly with her husband on date petitioner did not file a federal_income_tax return either individually or jointly with her husband for the taxable years and at respondent's request the fresno service_center the service_center with which petitioner was required to file her federal_income_tax returns during the years at issue conducted a diligent search of its records and determined that the original as well as any copies of any joint income_tax returns form_1040 filed by petitioner for the years prior to and including the taxable_year had been routinely destroyed by respondent after a 7-year retention period petitioner did not produce a copy of her joint income_tax return at trial there is no evidence in the record that the notice_of_deficiency ever was returned to respondent as undeliverable petitioner claims that at the time of the issuance of the notice_of_deficiency in date her last_known_address to which the notice_of_deficiency should have been sent was apricot avenue nuevo california hereafter the apricot address according to petitioner she and her husband moved from the bell avenue address to the apricot address in mid- date and therefore the apricot address would have been the address on her joint income_tax return petitioner testified that the property located at the apricot address was a horse ranch known as solar view farms owned by rick fritz petitioner claims that she and her husband lived in a house on the property in exchange for taking care of the ranch and the horses mr fritz did not testify at the hearing on date petitioner and her husband filed a voluntary petition in bankruptcy with the u s bankruptcy court for the central district of california on date petitioner and her husband filed with the bankruptcy court a statement of affairs of debtor not engaged in business dated and executed on date in which petitioner and her husband stated that they resided at the bell avenue address from until date on date petitioner and her husband also executed a statement of compensation paid for assistance in connection with the filing of the bankruptcy case pursuant to local bankruptcy rule promptly thereafter filed with the bankruptcy court this statement identified the bell avenue address as real_property owned by petitioner and her husband as of the date of the filing of the bankruptcy petition and as property exempt pursuant to u s c sec_522 supp ii as the residence of the debtor or a dependent of the debtor petitioner and her husband were discharged from bankruptcy on date on date petitioner wrote to the internal_revenue_service problem resolution office in laguna nigel california and requested audit reports in response on date personnel of that office sent petitioner copies of her audit reports for the taxable years and a copy of the original notice_of_deficiency dated date was included with the audit reports received by petitioner ernest avilla avilla worked as the postmaster for the post office in nuevo california hereafter the nuevo post office from through his job functions as postmaster included traveling to the lakeview post office approximately once a week to observe the postal practices and procedures at the lakeview post office as a result of his duties as postmaster avilla testified that he was familiar with petitioner's last name clevenger in and the lakeview post office had post office boxes and the nuevo post office had post office boxes and one highway contract route for street delivery that extended into the lakeview area and had about deliveries the bell avenue address was not located along the highway contract route according to avilla it was the policy of the nuevo and lakeview post offices to deliver mail to the residents of lakeview and nuevo based upon the resident's last name rather than street address for example mail received by either the lakeview or nuevo post offices that was addressed to a resident of the nuevo or lakeview area with only the resident's name and city on the letter or package was still delivered either to the resident's post office box or to the resident's street address if that resident was receiving mail at the street address petitioner's witness edna morrison morrison testified that she her husband and her son resided at the bell avenue address from mid-date until date morrison was unable to produce any documentary_evidence or records to corroborate the dates she claims to have resided at the bell avenue address morrison testified that during the time she claims she resided at the bell avenue address she never received any mail that was addressed to petitioner or her husband because she only received mail at her post office box petitioner's second witness melinda hayes hayes testified that she her mother and her brother resided at the bell avenue address from date until date accordingly hayes allegedly was living at the bell avenue address when the notice_of_deficiency was issued to petitioner hayes testified that during the time she claims she resided at the bell avenue address she never received any mail that was addressed to petitioner or her husband hayes claimed that her family actually received mail at the bell avenue address at the time of the hearing hayes was petitioner's daughter-in-law discussion the jurisdiction of this court is governed by statute sec_7442 a valid notice_of_deficiency and a timely filed petition are essential to our deficiency jurisdiction sec_6212 and sec_6213 rule a c 93_tc_22 91_tc_1019 under sec_6212 a notice_of_deficiency is sufficient if it is mailed to the taxpayer's last_known_address by certified or registered mail sec_6212 and b a notice_of_deficiency is valid if it is mailed to the taxpayer's last_known_address even if it is not received by the taxpayer 935_f2d_1066 9th cir affg tcmemo_1989_439 857_f2d_676 9th cir affg on other grounds 88_tc_1042 even if the notice is mailed to the wrong address it will be valid if the taxpayer receives actual notice of the deficiency and is not unduly prejudiced in timely filing his or her petition 87_f3d_273 9th cir affg tcmemo_1994_344 quoting 55_f3d_216 6th cir affg t c memo 81_tc_42 respondent's motion to dismiss is based on the ground that the petition was not timely filed this court will not dismiss the petition as untimely filed unless respondent first establishes that respondent mailed a notice_of_deficiency to petitioner and proves the date on which the notice was mailed 92_tc_729 affd without published opinion 935_f2d_1282 3d cir the record here includes a copy of the notice dated date that was sent to petitioner as well as a copy of the u s postal service form_3877 for registered insured c o d certified and express mail with an date postmark date the legend stamped at the top left-hand side of the form_3877 states statutory notices of deficiency for the year s indicated have been sent to the following taxpayers petitioner's name and the bell avenue address appear on the form_3877 in addition to the redacted names of four other taxpayers petitioner has not disputed the mailing of the deficiency_notice to the bell avenue address based on this evidence and the record as a whole we find that respondent has established that the subject notice_of_deficiency was mailed to petitioner at the bell avenue address on date see 54_tc_1535 generally a taxpayer ha sec_90 days after the mailing of a notice_of_deficiency to file a petition with this court sec_6213 monge v commissioner supra pincite however if the taxpayer is involved in bankruptcy proceedings the debtor- taxpayer is prohibited from filing a petition with this court while the bankruptcy case is pending u s c sec_362 supp ii under sec_6213 the 90-day period is suspended for the time during which the debtor-taxpayer is prohibited by reason of the bankruptcy proceedings from filing a petition and for days thereafter although the tax court's jurisdiction is limited by u s c sec_362 supp ii the commissioner is not prohibited from issuing a notice_of_deficiency during the pendency of a bankruptcy case u s c sec_362 supp ii see 105_tc_220 petitioner and her husband filed for individual bankruptcy on date months before the notice_of_deficiency was mailed petitioner and her husband were discharged from bankruptcy on date accordingly the 90-day period began to run days later sec_6212 and sec_6213 u s c sec_362 c supp ii the 90-day period expired on date sec_6213 petitioner did not file her petition in this case until date therefore given a valid notice_of_deficiency the petition must be dismissed for lack of jurisdiction as untimely sec_6213 sec_7502 rule a c see pietanza v commissioner supra pincite however if we should find that jurisdiction is lacking because respondent did not mail a valid notice_of_deficiency under sec_6212 we would dismiss the case on that ground pietanza v commissioner supra pincite petitioner argues that respondent's motion should be denied on the ground that the notice was not sent to her last_known_address neither sec_6212 nor the regulations thereunder define a taxpayer's last_known_address a taxpayer's last_known_address is the address to which in light of all surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice_of_deficiency to be sent the practical refinement of this rule is that generally a taxpayer's last_known_address is that used on his most recent return unless the taxpayer communicates to the commissioner clear and concise notice of a change_of address williams v commissioner supra pincite quoting 724_f2d_808 9th cir when a taxpayer changes his address the taxpayer must notify the commissioner of the change or else accept the consequences 62_tc_367 affd without published opinion 538_f2d_334 9th cir to supplant the address on the most recent return the taxpayer must clearly indicate that the former address is no longer to be used 763_f2d_89 2nd cir white v commissioner tcmemo_1990_528 petitioner's joint federal_income_tax return for filed date was the most recent return filed by petitioner when the notice_of_deficiency was issued on date petitioner bears the burden of proving that the notice_of_deficiency was not mailed to her last_known_address rule a 89_tc_806 moreover regardless of the burden_of_proof the record before us is replete with documents indicating that in date when petitioner's most recent return was filed petitioner and her husband considered the bell avenue address their residence address among the documents introduced as evidence by respondent were petitioner's bankruptcy records official employment records including her wage reports and personnel records records from the california department of motor vehicles and an abstract of judgment and notice of judgment lien filed by first interstate bank of california against petitioner and her husband on date respondent filed a notice_of_federal_tax_lien with the riverside california recorder's office against petitioner and her husband for the tax_year the lien identifies petitioner's residence as the bell avenue address respondent argues that because this lien was filed based upon petitioner's last filed income_tax return an inference can be made that respondent used petitioner's last filed return to determine petitioner's address when filing this lien we conclude on the basis of the substantial available evidence that the bell avenue address was the address listed on petitioner's tax_return and was petitioner's residence address in date when she and her husband filed their return for petitioner never sent notice to respondent specifically informing respondent that the address on her most recent return no longer should be used or that she wanted a different address to be used for tax purposes based upon all the evidence in the record we find that respondent mailed the subject notice_of_deficiency to the address which was shown as petitioner's residence on her most recent return prior to the date of the deficiency_notice and which was in fact her residence at the time of filing that return petitioner argues that respondent knew that her address had changed since her most recent return she contends that respondent knew of her address change by virtue of her bankruptcy petition and a form_3242 request for information from employer to locate individual which had been mailed by the internal_revenue_service to petitioner's employer on date on date petitioner's employer the nuview union school district completed and returned form_3242 to the internal_revenue_service in san diego california as completed the form_3242 identified petitioner's current address as the apricot address petitioner presented no evidence that she ever sent a copy of the bankruptcy petition to respondent this court repeatedly has held that notification by a third party of a taxpayer's new address is not sufficient to provide respondent with clear and concise notification of a taxpayer's change_of address see 93_tc_22 different addresses on forms and roy v commissioner tcmemo_1992_559 different address on a bankruptcy cover sheet oak center v commissioner tcmemo_1990_633 form where the form did not expressly provide that the taxpayers' address had changed grencewicz v commissioner tcmemo_1990_597 forms and various other interest statements filed by third parties white v commissioner tcmemo_1990_528 a form_w-2 reflecting a different address greenstein v commissioner tcmemo_1990_405 forms w-2 and 1099-div filed by third party payers in 724_f2d_808 9th cir the court_of_appeals indicated that third party notification would be adequate stating that where the taxpayer himself did not communicate the change_of address to the irs the taxpayer would not be estopped from arguing that a change_of address noted by the irs was incorrect id pincite the documents introduced by respondent in this case establish to our satisfaction that in date when petitioner and her husband filed their joint federal_income_tax return they were using the bell avenue address as their residence address and apparently listed that address on their return considering all the evidence available concerning petitioner's ownership of the bell avenue property and repeatedly claiming it as a residence address in contrast to her temporarily occupying quarters at her place of employment the apricot address some time in we conclude that on the date the deficiency_notice was mailed respondent reasonably believed that the bell avenue address was the address this taxpayer wished to have respondent use in sending mail to her thus petitioner's last_known_address was the bell avenue address respondent mailed the subject notice_of_deficiency to the bell avenue address that address would have been satisfactory to assure delivery to petitioner even if she had moved elsewhere in the lakeview-nuevo area respondent was not given clear and concise notification of a change_of address therefore we hold that the notice_of_deficiency with respect to petitioner's taxable years through was properly sent by respondent by certified mail to petitioner's last_known_address on date accordingly an order will be entered granting respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was untimely filed
